 

 

Case 1:20-cv-00151-WES-LDA Document 20-1 Filed 06/11/21 Page 1 of 1 PagelD #: 134

 

 

 

 

 

 

 

 

Bank of America _ 200989
: ACH R/T 011500010 | TB ALD
ADULT CORRECTIONAL INSTITUTIONS 01-72 eee 10420
INMATE ACCOUNTS UNIT a cs
CRANSTON, Ri 02920-5037 oe oo ~ 06/04/2021
PH. 401-462-5293 hee 3
paytotHe CLERK US DISTRICT COURT oe AR i$ 8.80 g
ORDER OF wi aoe ae é
Eight and 80/100 : cs oe
. . POLARS
2 2S VOID AFTER 90 DAYS: €
TS |
MEMO FILING FEES 20-00151-WES ee eS J Had ges sise eg
yee “ Se : : Beh a : a
Ty 2009890 iS 0225000 LOW oo0seso015s7e S
ADULT CORRECTIONAL INSTITUTIONS INMATE ACCOUNTS UNIT / CRANSTON 200989

Inmate ID: 138328

Account Name: Encumbered for FONTES, COURTNEY
Date: June 04, 2021

Timestamp: 6/4/2021 10:01:27 AM

Amount: 8.80

Memo: FILING FEES 20-00151-WES

Payee: CLERK US DISTRICT COURT

 
